DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive. The applicant has argued, see page 8, line 12 through page 9, line 4, that the amendments to the claims may have overcome the rejections under 35 USC 112(a). The examiner appreciates the amendments which have been made to claim 22 – the amendments overcome the objections and rejections under 35 USC 112(b) – however, none of the amendments address the rejections under 35 USC 112(a). Further, the applicant has not presented arguments rebutting the rejections under 35 USC 112(a). Accordingly, the examiner maintains the rejections are proper. 
The applicant has argued, see page 10, lines 8-13, that the combination of prior art fails to teach a fan group where the individual fans are adjusted, but rather teaches an array where fans are turned off. The examiner respectfully disagrees. Gandrud teaches an array of fans having first and second control groups, where the speeds of each fan can be adjusted – including merely reducing the speed of some fans (individual fans of the second control group) (see paragraph 19, lines 8-10). Hopkins was cited to teach operating the fans to maintain the same overall volumetric flow (flow rate) (paragraph 69, lines 9-11). While Hopkins teaches adjusting the operation by selectively turning off some fans, Gandrud is the primary reference and was not modified to have this function. In order to maintain the same overall volumetric flow 
	 The corrections to the specification and claims are noted with appreciation. The objections to the specification and claims and some of the rejections of the claims under 35 USC 112(b) have been withdrawn. Some of the rejections under 35 USC 112(b) were not addressed and will be repeated below. Regarding the new drawing, the Figure is unacceptable and the reasons will be explained below. 

Drawings
The drawings were received on February 4, 2021. These drawings are unacceptable. The examiner appreciates that a new drawing was submitted, however the new drawing still does not clearly show the claimed subject matter. As best the examiner understands the drawing, the approximately asterisk shaped features represent the fans. There are eight fans which are separated by a vertical line, resulting in two groups of four fans. However, the drawing does not clearly indicate each group is a “control group.” Other claimed features are also missing, such as the pressure sensors of claim 24. 
The examiner notes withdrawn claim 31 refers to a “control system,” withdrawn claim 33 states the fans are arranged like a checkerboard, and withdrawn claim 34 refers to a “single mounting unit,” none of which are shown in the drawing. 
	The examiner respectfully requests the applicant review the claims and file drawings which show all of the claimed subject matter. 

Claim Objections
Claims 18-28 are objected to because of the following informalities:  
Claim 18, line 5 recites “each group comprising at least one fan” and the word “control” should be added before “group” to be consistent with lines 4-5.
Claims 19-28 depend from claim 18 and are objected to for depending from an objected claim.
Claim 28, lines 2-3 recite “the first group and second control groups” which should be amended to recite “the first control group and the second control group” to be consistent with claim 18. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) 
Claims 22-25 are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the nature of the invention, the amount of direction provided by the inventor, and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
Claim 22 states operating points are determined and transmitted to a control system and the operating points are acquired from the values of volumetric flow/pressure, efficiency, input power and the relative power consumption based on the volume of the air delivered, however neither the claims nor specification define “an operating point” for a fan. It is unclear what the applicant considers to be an “operating point.” Based on the nature of fans, this may refer to the electrical power supplied to the motor used to rotate the fan or the fan speed, or another unknown factor. 
Upon inspection of the applicant’s specification, paragraphs 15-21 refer to adapting the volumetric flow “at one operating point” (paragraph 15), changing fan speeds “to bring them closer to their optimum operating point” (paragraph 16), an operating point being determined (paragraphs 17 and 18), the operating points being “derived” and “calculated” based on the values (paragraphs 18 and 19), the operating define an “operating point” but merely refer to the operating points being acquired somehow – whether “determined,” “derived,” or “calculated.”
	Further, the specification does not clearly and specifically describe how the operating points are acquired. Specifically, paragraphs 18 and 19 refer to deriving and calculating the operating points, however no equations are provided. The description is a “black box” design where inputs (the values in paragraph 18) are provided and an output (the operating point) is acquired, but the actual math being done using the inputs is unknown. 
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 22 is not enabled.
	Claims 23-25 depend from claim 22 and contain its limitations and therefore are rejected for the same reason.
	Claim 23 states “the operating points are determined without the use of a sensor” which is further considered non-enabled for similar reasons. While it is unclear exactly what an “operating point” is, the applicant’s specification refers to determining them using sensors (pressure sensors, see paragraph 20). The nearest description of the claim begins in paragraph 18 which describes operating points being derived from volumetric flow rate and pressure, aerodynamic efficiency in percent, input power of the fan, and relative power consumption. Paragraph 19 further states in an “alternative any means used to collect data could be considered a “sensor” in the broadest reasonable interpretation of the term. From merriam-webster.com, a “sensor” is “a device that responds to a physical stimulus and transmits a resulting impulse (as for measurement or operating a control)” (definition 1). If any sensing device is used to measure any of the values, and the values are then used to determine the operating points, then the operating points are not “determined without the use of a sensor.” The applicant’s description of the claimed invention does not clearly describe how operating points are determined without the use of a sensor. 
	Therefore, based on the amount of description provided by the inventor, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 23 is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The examiner notes claim 20, line 2 recites “the at least second control group”, and claim 21, lines 2-3, claim 26, lines 4-5, and claim 27, line 3 similarly recite “the at least one second control group” which raises a similar issue. Since claim 18 introduces “at least a first control group and a second control group” there is a first control group, a second control group, and possibly additional control groups, however there is only a single “first control group” and a single “second control group.” The claim language does not suggest more than one “first control group” or “second control group.” The claim language should be consistent throughout the claims. 
	Claim 19, lines 3-4 recite “such that the energy balance of the overall system of the group of fans” which raises two issues. Both “the energy balance” and “the overall system” lack proper antecedent basis. 
	Claim 22, line 2 introduces “operating points” however, as stated above, neither the claim nor specification clearly define “an operating point.” Therefore the scope of the phrase is unclear. 
	Claims 23-25 depend from claim 22 and contain its limitations and therefore are rejected for the same reason.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 and 26-28, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0038564 to Gandrud in view of US 215/0030469 to Hopkins.
In Reference to Claim 18
Gandrud teaches:
	A method for controlling a group of fans (70 or 90) in order to generate a predefined total volumetric flow, the fan group comprising:
	a plurality of individual fans (20) operated in parallel, each fan generating an individual volumetric flow, the group of fans is divided into at least a first control group and a second control group, each control group comprising at least one fan, and
	the individual volumetric flow of the at least one fan of the second control group is reduced accordingly by a reduction in rotational speed of the individual fans 
	Regarding the first and second control groups, Gandrud teaches “one or more fan assemblies” can be run at a reduced speed in times of low cooling (paragraph 19, lines 8-10). The fans whose speed is reduced are in the second group, while the fans whose speed is unchanged are in the first group. Since all of the fans are rotating, both the first and second control groups make a contribution to the overall volumetric flow at all times.
Gandrud fails to teach:
	The individual volumetric flow of the at least one fan of the first control group is increased by an adjustment into an optimum efficiency by a change of rotational speed of the individual fans, while maintaining in effect a constant overall volumetric flow.
Hopkins teaches:
	A method for controlling a fan group comprising a plurality of individual fans (200) operated in parallel, the fan groups are divided into at least a first control group (fans 200 which are ON, see Figures 13 and 14) and a second control group (fans 200 which are OFF, see Figures 13 and 14), 
wherein the individual volumetric flow of the at least one fan of the first control group is increased by an adjustment into an optimum efficiency by a change of rotational speed of the individual fans, while maintaining in effect a constant overall volumetric flow (see paragraphs 69-71, and Figures 13 and 14). Hopkins teaches 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gandrud by increasing the speed of the fans of the first group when the speed of the fans of the second group is reduced as taught by Hopkins as both references are directed to arrays of cooling fans, and for the purpose of optimizing the performance of the fan group and maintaining a constant overall volumetric flow.
In Reference to Claim 19#
Gandrud as modified by Hopkins teaches:
	The method of claim 18, wherein the at least first control group is adjusted to a highest power consumption into its efficiency optimum, such that an energy balance of the group of fans is optimized. Hopkins teaches the at least one first control group is adjusted to its efficiency optimum (paragraph 69, lines 3-5, paragraph 70, lines 5-11). Since the system is at its most efficient, the highest power consumption would occur at this state. If the power were increased, then the volumetric flow may increase, but the system may become less efficient. If less power is consumed, then the system would also be less efficient and the volumetric flow would also decrease. 
In Reference to Claim 20#
Gandrud as modified by Hopkins teaches:
	The method of claim 18, wherein the at least first control group and the at least second control group each have a plurality of fans (see Figure 9 of Gandrud and Figure 13 of Hopkins).
In Reference to Claim 21#
Gandrud as modified by Hopkins teaches:
	The method of claim 18, wherein a partial volumetric flow of each of the at least first control group and the at least second control group is detected and transmitted to a control system (300 of Hopkins). Hopkins teaches the controller (300) calculates the static pressure based on the number of fans and the fan speed (see paragraph 112). The volumetric flow can be calculated based on the number of fans and fan speeds, and is needed in order to calculate the static pressure. The number of fans multiplied by the area of each fan multiplied by the air speed equals the volumetric flow. 
It would have been obvious to one having ordinary skill in the art to further modify the method of Gandrud as modified by Hopkins by detecting and transmitting a partial volumetric flow of the fan group to a control system as taught by Hopkins for the purpose of better controlling the fan groups by being able to determine when the change the fan speeds in order to optimize the efficiency.
In Reference to Claim 26#
Gandrud as modified by Hopkins teaches:
	The method of claim 18, wherein the individual volumetric flow of the at least one fan of the first control group is increased by adjusting by means of a continuous change in rotational speed into the optimum efficiency, and the individual volumetric flow of the at least one fan of the second control group is reduced correspondingly by a continuous reduction in rotational speed. Hopkins teaches there may be no change to the overall volumetric flow when changing fan speeds (paragraph 83). 
In Reference to Claims 27 and 28#

	The method of claim 18, wherein a control system (300 of Hopkins) adjusts all the fans of the at least first control group to an identical first rotational speed and all the fans of the second control group to an identical second rotational speed; and
wherein a control system (300 of Hopkins) adjusts a rotational speed of each fan of the first control group and the second control group (see paragraph 69 of Hopkins). The controller can determine to adjust the speeds of “certain fan units” or run all the fans at the same power level (efficiency and flow rate) (paragraph 69 of Hopkins). Therefore the fans in each control group can be controlled individually or collectively.
	It would have been obvious to one having ordinary skill in the art to further modify the method of Gandrud as modified by Hopkins by adding a control system as taught by Hopkins for the purpose of being able to actively decide when to adjust the speeds of the fan group.

Examiner’s Comment
	While claims 22-25 have not been rejected in view of prior art, patentability is withheld pending consideration of the applicant’s response to the rejections under 35 USC 112(a) and (b). Further search and consideration are required following any amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745